—In a proceeding pursuant to Mental Hygiene Law § 81.33 for the final accounting of Helene Renee Puchall as Guardian of the Person and Property of Hyman S. Eastrin, the objectant Sylvia Berck appeals from an order of the Supreme Court, Nassau County (Rossetti, J.), entered January 14, 2000, which, inter alia, granted the Guardian’s motion to judically settle her final account, and to impose sanctions against the objectant.
Ordered that the judgment is affirmed, with costs.
The record supports the Supreme Court’s determination that the appellant’s speculative and unfounded objections were filed with the primary purpose of delaying the proceeding and harassing the Guardian (see, 22 NYCRR 130-1.1 [c] [2]; Matter of Sud v Sud, 227 AD2d 319). Accordingly, the court providently exercised its discretion in imposing sanctions against the appellant for engaging in frivolous conduct (see, Matter of Elizabeth R., 228 AD2d 445; Matter of Rosenhain, 222 AD2d 745).
The appellant’s remaining contentions are without merit. O’Brien, J. P., McGinity, H. Miller and Smith, JJ., concur.